

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.5



EXECUTION VERSION


THIRD AMENDMENT AGREEMENT


THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of September 28, 2009 by
and among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods,
LLC (formerly known as Signature Fruit Company, LLC) (collectively, the
“Borrowers”), (2) the lending institutions party to the Credit Agreement (as
defined below) as lenders (collectively, the “Lenders” and individually, a
“Lender”), (3) Bank of America, N.A. (“Bank of America”) as administrative agent
(the “Administrative Agent”) for the Lenders and (4) Bank of America as
collateral agent for the Lenders and as an Issuing Bank and as Swing Line Lender
(in such respective capacities, the “Collateral Agent”, an “Issuing Bank” and/or
“Swing Line Lender” as the case may be) with respect to a certain Amended and
Restated Revolving Credit Agreement dated as of August 18, 2006, by and among
the Borrowers, the Lenders, the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Documentation Agent party thereto, as amended by that
certain First Amendment Agreement dated as of November 20, 2006, and as amended
by that certain Second Amendment Agreement dated as of April 28, 2008 (as
amended hereby, and as further amended from time to time, the “Credit
Agreement”).


WITNESSETH:


‘WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein,


NOW; THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1.           Definitions, Capitalized terms used herein without definition that
are defined in the Credit Agreement shall have the same meanings herein as
therein.


§2.           Ratification of Existing Agreements. All of the Borrowers’
obligations and liabilities to the Administrative Agent, the Collateral Agent,
the Issuing Bank and the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by each
Borrower’s execution of this Agreement, ratified and confirmed in all respects.
In addition, by each Borrower’s execution of this Agreement, each of the
Borrowers represents and warrants that no Borrower has any counterclaim, right
of set-off or defense of any kind with respect to such obligations and
liabilities.


§3. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Administrative Agent, the Collateral Agent, the Issuing Bank and
Lenders that all of the representations and warranties made by the Borrowers in
the Credit Agreement, the Notes and the other Loan Documents are true in all
material respects on the date hereof as if made on and as of the date hereof,
except to the extent that such representations and warranties relate expressly
to an earlier date.






§4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:


(a)           Representations and Warranties. All of the representations and
warranties made by the Borrowers herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §3
hereof.


(b)           Performance; No Event of Default. The Borrowers shall have
performed and complied in all respects with all terms and conditions herein
required to be performed or complied with by them prior to or at the time
hereof, and there shall exist no Default or Event of Default.


(c)           Action. All requisite corporate or other action necessary for the
valid execution, delivery and performance by the Borrowers of this Agreement and
all other instruments and documents delivered by the Borrowers in connection
therewith shall have been duly and effectively taken.


(d)           Expenses and Fees. The Borrowers shall have paid to the
Administrative Agent the reasonable fees and expenses of counsel to the
Administrative Agent in connection with the preparation of this Agreement.


(e)           Alliance Agreement. Each of the Lenders shall have received from
Parent a copy, certified by a duly authorized office of the Parent to be true
and complete on the date hereof, of the Second Amended and Restated Alliance
Agreement by and among Parent, GMOI and General Mills, Inc., dated as of or
prior to the date hereof.


(f)           First Amendment to Intercreditor Agreement. The First Amendment to
Amended and Restated Intercreditor Agreement by and among Hancock, individually
and as a collateral agent, the Collateral Agent, the Administrative Agent and
the Lenders, dated as of or prior to the date hereof, shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.


(g)           Third Amended and Restated Alliance Security Agreement. The Third
Amended and Restated Alliance Security Agreement by and among the Parent and
Seneca Snack and the Collateral Agent, dated as of or prior to the date hereof,
shall have been duly executed and delivered by the respective parties thereto,
shall be in full force and effect and shall be in form and substance
satisfactory to each of the Lenders.


(h)           Amended and Restated Consent and Agreement. The Amended and
Restated Consent and Agreement by GMOI, General Mills, Inc. and The Pillsbury
Company, LLC, as successor by conversion to The Pillsbury Company, and as
acknowledged and agreed to by the Collateral Agent, dated as of or prior to the
date hereof, shall have been duly executed and delivered by the respective
parties thereto, shall be in full force and effect and shall be in form and
substance satisfactory to each of the Lenders.


(i)           Delivery. The Borrowers, the Required Lenders and the Issuing Bank
shall have executed and delivered this Agreement. In addition, the Borrowers
shall have executed and delivered such further instruments and taken such
further action as the Administrative Agent and the Required Lenders may have
reasonably requested, in each case further to effect the purposes of this
Agreement, the Credit Agreement and the other Loan Documents.


§5. Amendments to the Credit Agreement.


(a) Amendment to the definition of “Alliance Agreement”. The definition of
“Alliance Agreement” appearing in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows;


Alliance Agreement. The Second Amended and Restated Alliance Agreement, dated as
of September 28, 2009, by and among Seneca Foods Corporation, General Mills
Operations, LLC, successor by conversion to General Mills Operations, Inc., and
General Mills, Inc., as may be amended from time to time so long as (a) any
amendment is no less favorable to the Parent and the Lenders and (b) the Parent
has provided notice of such proposed amendment to the Agent at least fifteen
(15) days prior to the date of such amendment and promptly upon the execution
thereof, has provided a copy of such amendment to the Agent.


(b) Amendment to the definition of “Alliance Security Agreement”. The definition
of “Alliance Security Agreement” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows;


Alliance Security Agreement. The Third Amended and Restated Alliance Security
Agreement, dated or to be dated on or prior to September 28, 2009, by and among
the Parent Seneca Snack and the Collateral Agent, in its capacity as collateral
agent for the Lenders, the holders of the Hancock Notes, and in form and
substance satisfactory to the Lenders and the Collateral Agent.


(c) Amendment to the definition of “GMOI”. The definition of “GMOI” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows;


GMOI. General Mills Operations, LLC, as successor by conversion to General Mills
Operations, Inc.


§6.           Miscellaneous Provisions.


(a) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement, the Notes
and the other Loan Documents shall remain the same. The Credit Agreement, as
amended hereby, shall continue in full force and effect, and this Agreement and
the Credit Agreement, shall be read and construed as one instrument.


(b) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York (excluding the laws applicable to conflicts or
choice of law).


(c) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.






IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment
Agreement as of the date first set forth above.
 
SENECA FOODS CORPORATION
 


 


 
By: /s/Kraig H. Kayser
 
Name: Kraig H. Kayser
 
Title:  President/CEO
 
SENECA SNACK COMPANY
 


 


 
By:    /s/James F McClelland
 
Name:  James F McClelland
 
Title:   President
 
SENECA FOODS, LLC
 


 


 
By:    /s/Kraig H. Kayser
 
Name: Kraig H. Kayser
 
Title:  President/CEO
 
The undersigned acknowledges and accepts the foregoing and ratifies and confirms
its obligations under the Marion Guaranty:
 
MARION FOODS, INC.
 


 


 
By:  /s/Kraig H. Kayser
 
Name: Kraig H. Kayser
 
Title:  President/CEO
 

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
 
individually, as a Lender, as Administrative Agent, as Collateral Agent and as
Issuing Bank
 


 


 
By:       /s/Lisa Freeman
 
Name:  Lisa Freeman
 
Title:  Senior Vice President
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as a Lender and as Syndication Agent
 


 


 
By:   /s/ James Desantis
 
Name:  James Desantis
 
Title:
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as a Lender and as Documentation Agent
 


 


 
By:   /s/ Claire Laury
 
Name:  Claire Laury
 
Title:  Executive Director
 


 


 
By:   /s/ Brent Delfino
 
Name: Brent Delfino
 
Title:  Executive Director
 
MANUFACTURES &TRADERS TRUST COMPANY, as a Lender
 


 


 
By:   /s/ Jon M. Fogle
 
Name:  Jon M. Fogle
 
Title:  Vice President
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 


 


 
By:  /s/ Mark A Reinert
 
Name:  Mark A Reinert
 
Title:    Vice President
 


 



 
 

--------------------------------------------------------------------------------

 
